United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued May 4, 2018                     Decided July 17, 2018

                        No. 18-5004

         AMERICAN HOSPITAL ASSOCIATION, ET AL.,
                     APPELLANTS

                             v.

  ALEX MICHAEL AZAR II, IN HIS OFFICIAL CAPACITY AS THE
 SECRETARY OF HEALTH AND HUMAN SERVICES AND UNITED
  STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES,
                     APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:17-cv-02447)


    Michael R. Smith argued the cause for appellants. With
him on the briefs were Carlos T. Angulo and Wen W. Shen.

    Chad I. Golder and Sarah G. Boyce were on the brief for
amici curiae 35 State and Regional Hospital Associations in
support of plaintiff-appellants.

     Laura Myron, Attorney, U.S. Department of Justice,
argued the cause for appellees. With her on the brief were
Chad A. Readler, Acting Assistant Attorney General, Jessie K.
Liu, U.S. Attorney, and Mark B. Stern, Attorney, Robert P.
Charrow, General Counsel, U.S. Department of Health and
                              2
Human Services, Kelly M. Cleary, Deputy General Counsel,
Janice L. Hoffman, Associate General Counsel, Susan M.
Lyons, Deputy Associate General Counsel for Litigation, and
Robert W. Balderston, Attorney.

    Before: SRINIVASAN, MILLETT, and KATSAS, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge KATSAS.

     KATSAS, Circuit Judge: To obtain judicial review of
claims arising under the Medicare Act, a plaintiff must first
present the claims to the Secretary of Health and Human
Services. In this case, we consider whether a plaintiff may
satisfy this presentment requirement by filing comments in an
informal rulemaking. We also consider whether a plaintiff may
cure any failure to present through administrative filings made
while a case is pending on appeal.

                               I

    The Medicare program provides federally-funded health
insurance to qualifying elderly and disabled individuals. 42
U.S.C. § 1395 et seq. Part A of Medicare covers primarily
inpatient hospital services, while Part B includes coverage for
outpatient hospital care. See id. §§ 1395c, 1395j, 1395k.

     The Outpatient Prospective Payment System (“OPPS”), a
component of Part B, reimburses hospitals that provide covered
outpatient services. Id. § 1395l(t). Under the OPPS, hospitals
receive set payments for particular services rendered, as
determined under a formula that is fixed in advance and
adjusted annually. See id. A hospital seeking reimbursement
must file an administrative claim with a Medicare
administrative contractor (also known as a “fiscal
                                3
intermediary”) acting on behalf of the Secretary. 42 C.F.R.
§ 424.32.     If dissatisfied with the contractor’s initial
determination, the hospital then may pursue within HHS
various other avenues for redetermination, reconsideration,
hearings, and appeals. See 42 U.S.C. § 1395ff; 42 C.F.R.
§ 405.904. Congress has precluded judicial review of various
classifications, calculations, and adjustments of the OPPS
reimbursement rates. See id. § 1395l(t)(12).

    This case involves the so-called “340B Program,” which
allows certain hospitals to purchase outpatient drugs from
manufacturers at or below specified prices. See Public Health
Services Act § 340B, 42 U.S.C. § 256b. When hospitals treat
Medicare beneficiaries with these drugs, they are reimbursed
through OPPS.

     In setting the annual reimbursement rates for drugs
obtained through the 340B Program, the Secretary must use
either the “average acquisition cost” of the drug, taking into
account “hospital acquisition cost survey data,” or, if those data
are unavailable, the “average price” of the drug, as established
under different provisions of Medicare.               42 U.S.C.
§ 1395l(t)(14)(A)(iii). The relevant cross-referenced provision
fixes payment rates at 106% of the average sales price. See id.
§ 1395w-3a(b). If the average-price metric is used, this 106%
figure may be “adjusted by the Secretary as necessary for
purposes of [OPPS].” Id. § 1395l(t)(14)(A)(iii)(II). The
Secretary does not have acquisition cost survey data, so he
historically has set the OPPS reimbursement rate for drugs
purchased through the 340B Program at 106% of the average
sales price, without any adjustments. See Hospital Outpatient
Prospective Payment and Ambulatory Surgical Center
Payment Systems and Quality Reporting Programs, 77 Fed.
Reg. 68,210, 68,382–86 (Nov. 15, 2012).
                               4
     The regulation at issue here sets the OPPS reimbursement
rate for these drugs for 2018. It reduces the rate from 106% to
77.5% of the average sales price. Hospital Outpatient
Prospective Payment and Ambulatory Surgical Center
Payment Systems and Quality Reporting Programs, 82 Fed.
Reg. 52,356, 52,493–511 (Nov. 13, 2017). In reducing the rate,
the Secretary invoked his authority to adjust the average-price
determination for OPPS purposes. See id. at 52,496. To justify
the reduction, he cited various studies indicating that hospitals
participating in the 340B Program are able to buy covered
drugs at amounts significantly below the average sales price.
See id. at 52,494.

    The plaintiffs in this case are three hospitals and three
hospital associations. They sued to challenge the regulation on
November 13, 2017, the very day it was published in the
Federal Register, and before its effective date of January 1,
2018.     The plaintiffs claimed that, under 42 U.S.C.
§ 1395l(t)(14)(A)(iii), the Secretary lacked authority to
establish an average-price metric keyed to estimates of average
acquisition costs, rather than actual survey data of those costs.
Further, they claimed that a nearly 30% reduction cannot
qualify as a mere payment adjustment. Without submitting any
individual claims for reimbursement to HHS, they sought
declaratory and injunctive relief against the new regulation.

     The district court held that the plaintiffs had failed to
present claims for reimbursement to the Secretary, as required
to obtain judicial review of claims under Medicare, and it
therefore dismissed the complaint for lack of subject-matter
jurisdiction. Am. Hospital Ass’n v. Hargan, 289 F. Supp. 3d
45 (D.D.C. 2017).
                                5
                                II

     We review de novo a dismissal for lack of subject-matter
jurisdiction. See, e.g., Fla. Health Scis. Ctr. v. Sec’y of Health
& Human Servs., 830 F.3d 515, 518 (D.C. Cir. 2016).

     Three statutes create the scheme for obtaining judicial
review of Medicare claims. First, 42 U.S.C. § 405(h) divests
the district courts of federal-question jurisdiction “on any claim
arising under” Title II of the Social Security Act, and it bars
any “decision of the Commissioner of Social Security” from
being judicially reviewed, “except as herein provided” in other
Title II provisions. Second, 42 U.S.C. § 405(g) provides for
judicial review of Social Security Act claims, thus creating the
exception “herein provided.” In pertinent part, it permits any
person to file a civil action, “after any final decision of the
Commissioner of Social Security made after a hearing to which
he was a party,” to “obtain a review of such decision” in federal
district court. Third, 42 U.S.C. § 1395ii states that certain
provisions in § 405 and elsewhere in Title II “shall also apply
with respect to” Title XVIII of the Social Security Act—i.e.,
the Medicare Act—“to the same extent as they are applicable
with respect to” Title II, with any reference to the
“Commissioner of Social Security” considered as one to the
Secretary of HHS. See, e.g., Shalala v. Ill. Council on Long
Term Care, Inc., 529 U.S. 1, 7–9 (2000); Heckler v. Ringer,
466 U.S. 602, 614–15 (1984); Nat’l Kidney Patients Ass’n v.
Sullivan, 958 F.2d 1127, 1130–31 (D.C. Cir. 1992). Although
§ 1395ii does not specifically enumerate § 405(g) as one of the
incorporated Title II provisions, these decisions treat it as such,
presumably on the theory that expressly incorporating the
judicial-review bar in § 405(h) also effectively incorporates the
exception “herein provided” in § 405(g). See United States v.
Blue Cross & Blue Shield of Ala., Inc., 156 F.3d 1098, 1103
(11th Cir. 1998).
                               6

     Two preliminary points are undisputed. First, despite
these channeling provisions for Medicare claims, federal-
question jurisdiction remains available where necessary to
preserve an opportunity for judicial review. See, e.g., Ill.
Council, 529 U.S. at 19–20. But the hospitals do not, and could
not, contend that this is such a case. The question presented
here is not whether they may obtain review of their challenges
to the new OPPS reimbursement regulation, but when and how
they may do so through the special-review scheme for
Medicare claims. Second, there is no dispute that the hospitals’
claims arise under the Medicare Act for purposes of § 405(h),
which provides the “substantive basis” for the claims. See Ill.
Council, 529 U.S. at 12 (quoting Ringer, 466 U.S. at 615).

     The Supreme Court has held that § 405(g) imposes two
distinct preconditions for obtaining judicial review of covered
Medicare claims. First, the plaintiff must have “presented” the
claim to the Secretary; this requirement is not waivable,
because without presentment “there can be no ‘decision’ of any
type,” which § 405(g) clearly requires. Mathews v. Eldridge,
424 U.S. 319, 328 (1976). Second, the plaintiff must fully
exhaust all available administrative remedies, though this more
demanding requirement is waivable. See id. Here, the district
court concluded that the plaintiffs had not satisfied the
presentment requirement. We agree.

     When the plaintiffs filed this lawsuit, neither the hospital
plaintiffs, nor any members of the hospital-association
plaintiffs, had challenged the new reimbursement regulation in
the context of a specific administrative claim for payment. Nor
could they have done so, for the new regulation had not yet
even become effective. Therefore, they had neither presented
their claim nor obtained any administrative decision at all,
much less the “final decision” required under § 405(g).
                               7

     The hospitals contend that they satisfied the presentment
requirement by filing comments opposing the regulation during
the rulemaking. This argument is hard to square with the text
of § 405(g)—a regulation cannot easily be described as a “final
decision,” and a notice-and-comment rulemaking cannot easily
be described as a “hearing” in which all commenters have
assumed “party” status. To the contrary, a “final decision” is
akin to a “final disposition,” which the Administrative
Procedure Act labels an “order” and distinguishes from a
regulation or “rule.” 5 U.S.C. § 551(6). The APA also
distinguishes the notice-and-comment procedures at issue here
from formal rulemaking procedures requiring a “hearing.” Id.
§ 553(c). And it distinguishes between commenters in
informal rulemaking, who have only an “opportunity to
participate” in the proceeding, id., and those involved in formal
rulemaking, who assume “party” status, id. § 556(d).

     The hospitals’ argument is also foreclosed by precedent,
which makes clear that the presentment requirement generally
prevents anticipatory legal challenges to Medicare rules and
regulations. For example, in Ringer, the Supreme Court held
that § 405(g) barred a patient from seeking prospective relief
to establish that a particular kind of surgery was “‘reasonable
and necessary’ within the meaning of the Medicare Act.” 466
U.S. at 620. The Court reasoned that the presentment
requirement applied to claims “for future benefits,” and
required the plaintiff to “give[] the Secretary an opportunity to
rule on a concrete claim for reimbursement.” Id. at 621–22. In
this context, the requisite “concrete claim for reimbursement”
must have meant a claim seeking specific payments through the
reticulated Medicare scheme for administrative claims, see 42
C.F.R. § 424.32, and appeals, see id. § 405.904, rather than
merely general comments filed in an informal rulemaking.
                                 8
     Likewise, in Illinois Council, the Supreme Court held that
an association of providers was barred from “claiming that
certain Medicare-related regulations violated various statutes
and the Constitution.” 529 U.S. at 5. The Court explained that
§ 405(g) and (h) channel “most, if not all, Medicare claims
through this special review system,” id. at 8, including
“virtually all legal attacks” on regulations, id. at 13. The Court
rejected proposed limitations to these channeling provisions
“based upon the ‘potential future’ versus the ‘actual present’
nature of the claim, the ‘general legal’ versus the ‘fact-specific’
nature of the challenge, the ‘collateral’ versus ‘noncollateral’
nature of the issues, or the ‘declaratory’ versus ‘injunctive’
nature of the relief sought,” as well as “a distinction that limits
the scope of § 405(h) to claims for monetary benefits.” Id. at
13–14. None of this would make sense if the overarching
“special review system” were nothing more than notice-and-
comment rulemaking.

     Finally, in National Kidney Patients’ Association, this
Court held that § 405(g) blocked Medicare providers from
challenging a “rate reduction” in a new regulation by
“proceed[ing] directly to district court, seeking a preliminary
injunction” against the regulation. 958 F.2d at 1129–30. We
identified the problem not as the plaintiffs’ failure to participate
in the rulemaking, but as their bypassing “initial administrative
determination” in the “concrete setting” of a specific
reimbursement decision. Id. at 1133. See also Three Lower
Ctys. Cmty. Health Servs., Inc. v. U.S. Dep’t of Health &
Human Servs., 317 F. App’x 1, 3 (D.C. Cir. 2009) (per curiam)
(“The Medicare Act … requires that parties present all such
challenges to the agency in the context of a fiscal year
reimbursement claim.”).

    Against all of this, the plaintiffs invoke Eldridge and
Action Alliance of Senior Citizens v. Sebelius, 607 F.3d 860
                                 9
(D.C. Cir. 2010). Neither decision suggests that filing
comments in an informal rulemaking can constitute
presentment. In Eldridge, the named plaintiffs had “fully
presented” specific claims for disability benefits—to both a
district and regional Social Security Office—and had secured
an agency decision denying the benefits. 424 U.S. at 329. In
Action Alliance, our entire discussion of presentment was a
statement that the plaintiffs had “cured” their prior failure to
present. 607 F.3d at 862 n.1. Because we did not explain what
constituted the cure, the decision has no precedential value on
that specific point. See United States v. Sheffield, 832 F.3d 296,
308 n.3 (D.C. Cir. 2016). In any event, the plaintiffs in Action
Alliance were embroiled with HHS in a specific payment
dispute, which arose from the agency’s efforts to recover
Medicare payments erroneously made to them. See 607 F.3d
at 861. The presentment “cure” presumably consisted of
letters, sent to HHS on behalf of each plaintiff, invoking an
alleged statutory right to a waiver. See Action Alliance of
Senior Citizens v. Johnson, 607 F. Supp. 2d 33, 37–38 (D.D.C.
2009). And the result was an agency decision denying the
waivers. See id. at 38. Neither case suggests that submitting
comments in response to a proposed rule about reimbursement
rates—wholly detached from any specific payment dispute—is
the kind of “concrete claim for reimbursement” required for
presentment. See Ringer, 466 U.S. at 622.

     Alternatively, the hospitals contend that they cured their
presentment problem through payment demands made to HHS
during the pendency of this appeal. Those demands come too
late to establish subject-matter jurisdiction in the district court.
“It has long been the case that ‘the jurisdiction of the court
depends upon the state of things at the time of the action
brought.’” Grupo Dataflux v. Atlas Global Grp., 541 U.S. 567,
570 (2004) (quoting Mollan v. Torrance, 22 U.S. (9 Wheat.)
537, 539 (1824)). And when this action was brought, no
                                10
plaintiff had presented any concrete claim for reimbursement
implicating the new regulation, which had not even become
effective.

     The hospitals respond that, under Mathews v. Diaz, 426
U.S. 67 (1976), defects in subject-matter jurisdiction can be
cured at any time, even on appeal. Diaz does not reach that far.
There, the plaintiff satisfied the presentment requirement
“while the case was pending in the District Court”—at a time
when leave to supplement the complaint could still have been
granted. See id. at 75. No motion to supplement had been filed,
but the Court solved that problem under 28 U.S.C. § 1653,
which provides that “[d]efective allegations of jurisdiction may
be amended, upon terms, in the trial or appellate courts.” See
426 U.S. at 75 & n.9. Here, where the alleged presentment
occurred only when the case was on appeal, the district court
could not have granted leave to amend or supplement to reflect
any post-filing presentment. As for § 1653, that provision
merely allows appellate courts to consider additional
allegations that the district court did in fact have jurisdiction.
It does not allow for the retroactive creation of district-court
jurisdiction based on new facts that occurred only during an
appeal. See, e.g., Novak v. Capital Mgmt. & Dev. Corp., 452
F.3d 902, 906–07 (D.C. Cir. 2006) (on appeal, plaintiffs added
allegations regarding diversity of citizenship when the
complaint was filed); D.C. ex rel. Am. Combustion, Inc. v.
Transamerica Ins. Co., 797 F.2d 1041, 1044 (D.C. Cir. 1986)
(on appeal, plaintiff added allegations “that diversity was
present” below); Fry v. Layne-Western Co., 282 F.2d 97, 99
(8th Cir. 1960) (per curiam) (on appeal, parties were permitted
to add allegations “to show, if possible, that federal jurisdiction
did, in fact, exist” below).
                               11
                               III

     Because the plaintiffs failed to satisfy the presentment
requirement of 42 U.S.C. § 405(g), the district court properly
dismissed this case for lack of subject-matter jurisdiction.
Given our disposition, we need not consider whether the
plaintiffs’ failure to satisfy the exhaustion requirement of
§ 405(g) falls within any futility or other exception. We also
need not consider the Secretary’s alternative threshold
contention that 42 U.S.C. § 1395l(t)(12) would foreclose
judicial review of the claims at issue even if the plaintiffs had
satisfied the presentment and exhaustion requirements.
Finally, because subject-matter jurisdiction was lacking here,
we have no authority to consider the merits.

                                                       Affirmed.